DETAILED ACTION
The Amendment filed on July 26th, 2022 has been entered and made of record.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Stephen S. Favakeh on August 26th, 2022. During the telephone conference, Mr. Favakeh has agreed and authorized the Examiner to amend claims 1, 3-8 & 10-13.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgement is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No. 2019-055922, the signed copy having been filed on March 25th, 2019.

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims
Replacing claims 1, 3-8 & 10-13 as following:
Claim 1: (Currently Amended) A portable communication device control system comprising:
a plurality of first portable communication devices including a specific first portable communication device,
a second portable communication device which shifts between either one of the following states, a limited state in which execution of a predetermined function is limited and a released state in which the limited state is released,
wherein the specific first portable communication device includes,
a first communicator that performs communication with another first portable communication device other than the specific first portable communication device and the second portable communication device, and
a first processor configured to execute the following processes,
a first portable communication device side determination process which determines whether communication connection is in an established state in which short-range wireless communication is established between the other first portable communication device and the second portable communication device, and
a transmission control process in which, in response to determination by the first portable communication device side determination process that the communication connection with the other first portable communication device is in the established state and that the communication connection with the second portable communication device is also in the established state, a release signal to shift the second portable communication device to the released state is transmitted to the second portable communication device,
wherein the second portable communication device includes,
a second communicator that performs communication with the specific first portable communication device and the other first portable communication device, and 
a second processor which is configured to execute a control process in which, in response to receiving the release signal from the specific first portable communication device, the second portable communication device is shifted to the released state,
wherein the released state includes a first released state in which a limit on execution of all of the predetermined functions is released and a second released state in which a limit on the execution of the predetermined functions is released for some of the functions,
wherein in the transmission control process, in response to determination by the first portable communication device side determination process that the communication connection with the other first portable communication device is in the established state and that the communication connection with the second portable communication device is also in the established state, the first processor transmits a first release signal to the second portable communication device to shift the second portable communication device to the first released state,
wherein in the transmission control process, in response to determination by the first portable communication device side determination process that the communication connection with the other first portable communication device is not in the established state and that the communication connection with the second portable communication device is in the established state, the first processor transmits to the second portable communication device a second release signal to shift the second portable communication device to the second released state,
wherein in the control process, in response to receiving the first release signal from the specific first portable communication device, the second processor shifts the second portable communication device to the first released state, and
wherein in the control process, in response to receiving the second release signal from the specific first portable communication device, the second processor shifts the second portable communication device to the second released state.

Claim 3: (Currently Amended) A portable communication device control system comprising:
a plurality of first portable communication devices including a specific first portable communication device,
a second portable communication device which shifts between either one of the following states, a limited state in which execution of a predetermined function is limited and a released state in which the limited state is released,
wherein the specific first portable communication device includes,
a first communicator that performs communication with another first portable communication device other than the specific first portable communication device and the second portable communication device, and
a first processor configured to execute the following processes,
a first portable communication device side determination process which determines whether communication connection is in an established state in which short-range wireless communication is established between the other first portable communication device and the second portable communication device, and
a transmission control process in which, in response to determination by the first portable communication device side determination process that the communication connection with the other first portable communication device is in the established state and that the communication connection with the second portable communication device is also in the established state, a release signal to shift the second portable communication device to the released state is transmitted to the second portable communication device,
wherein the second portable communication device includes,
a second communicator that performs communication with the specific first portable communication device and the other first portable communication device, and
a second processor which is configured to execute a control process in which, in response to receiving the release signal from the specific first portable communication device, the second portable communication device is shifted to the released state,
wherein the second processor executes a second portable communication device side determination process to determine whether the communication connection with the specific first portable communication device is in an established state, and
wherein in the control process, in response to determination by the second portable communication device side determination process that the communication connection with the specific first portable communication device is not in the established state, the second processor shifts the second portable communication device from the released state to the limited state.

Claim 4: (Currently Amended) The portable communication device control system according to claim 1, wherein, 
the first portable communication device is a smart watch, and the second portable communication device is a tablet type device.

Claim 5: (Currently Amended) The portable communication device control system according to claim 1, wherein,
the specific first portable communication device is a first smart watch as a base worn and used by one user,
the other first portable communication device is a second smart watch as a slave worn and used by another user who performs predetermined work together with the one user, and
the second portable communication device is a tablet type device used when the one user and the other user perform the work.

Claim 6: (Currently Amended) The portable communication device control system according to claim 1, wherein the predetermined function is an application program used in the predetermined work performed in a state in which a plurality of users wearing the first portable communication device are together.

Claim 7: (Currently Amended) The portable communication device control system according to claim 1, wherein the first processor executes a display control process to display on a display identification information of the other first portable communication device determined by the first portable communication device side determination process that the communication connection is in the established state.

Claim 8: (Currently Amended) A portable communication device comprising:
a communicator that performs communication with one or two or more first portable communication devices, and a second portable communication device which shifts between either one of the following states, a limited state in which execution of a predetermined function is limited and a released state in which the limited state is released, and 
a processor,
wherein the processor is configured to perform,
a determination process which determines whether communication connection is in an established state in which short-range wireless communication is established with the first portable communication devices and whether communication connection is in the established state with the second portable communication device, and
a transmission control process in which, in response to determination by the determination process that the communication connection with the first portable communication device is in the established state and that the communication connection with the second portable communication device is also in the established state, a release signal to shift the second portable communication device to the released state is transmitted to the second portable communication device,
wherein the released state includes a first released state in which a limit on execution of all of the predetermined functions is released and a second released state in which a limit on the execution of the predetermined functions is released for some of the functions,
wherein in the transmission control process, in response to determination by the determination process that the communication connection with the first portable communication device is in the established state and that the communication connection with the second portable communication device is also in the established state, the processor transmits a first release signal to the second portable communication device to shift the second portable communication device to the first released state, and
wherein in the transmission control process, in response to determination by the determination process that the communication connection with the first portable communication device is not in the established state and that the communication connection with the second portable communication device is in the established state, the processor transmits to the second portable communication device a second release signal to shift the second portable communication device to the second released state.

Claim 10: (Currently Amended) The portable communication device according to claim 8, wherein,
the portable communication device and the first portable communication device are smart watches, and
the second portable communication device is a tablet type device.

Claim 11: (Currently Amended) The portable communication device according to claim 8, wherein,
the portable communication device is a first smart watch as a base worn and used by one user,
the first portable communication device is a second smart watch as a slave worn and used by another user who performs predetermined work together with the one user, and
the second portable communication device is a tablet type device used when the one user and the other user perform the work.

Claim 12: (Currently Amended) The portable communication device according to claim 8, wherein the predetermined function is an application program used in the predetermined work performed in a state in which the one user wearing the portable communication device and the other user wearing the first portable communication device are together.

Claim 13: (Currently Amended) The portable communication device according to claim 8, wherein the processor executes a display control process to display on a display identification information of the first portable communication device determined by the determination process that the communication connection is in the established state.

Claim 14: (Currently Amended) A non-transitory computer-readable recording medium including a program to be executed by a processor of a portable communication device, wherein the program controls the processor to execute the following processes:
a determination process which determines whether communication connection is in an established state in which short-range wireless communication is established with one or two or more first portable communication devices and whether communication connection is in the established state with a second portable communication device which shifts between either one of the following states, a limited state in which execution of a predetermined function is limited and a released state in which the limited state is released, and
a transmission control process in which, in response to determination by the determination process that the communication connection with the first portable communication device is in the established state and that the communication connection with the second portable communication device is also in the established state, a release signal to shift the second portable communication device to the released state is transmitted to the second portable communication device,
wherein the released state includes a first released state in which a limit on execution of all of the predetermined functions is released and a second released state in which a limit on the execution of the predetermined functions is released for some of the functions,
wherein in the transmission control process, in response to determination by the determination process that the communication connection with the first portable communication device is in the established state and that the communication connection with the second portable communication device is also in the established state, a first release signal is transmitted to the second portable communication device to shift the second portable communication device to the first released state, and
wherein in the transmission control process, in response to determination by the determination process that the communication connection with the first portable communication device is not in the established state and that the communication connection with the second portable communication device is in the established state, a second release signal to shift the second portable communication device to the second released state is transmitted to the second portable communication device.

Examiner’s Statement of reason for Allowance
Claims 2 and 9 were canceled. Claims 1, 3-8 and 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed devices for preventing unauthorized use of a terminal device by a third party. The closest prior arts, as previously recited, Fujita (U.S. Patent Number 10,560,830) and Baba (U.S. Pub. Number 2015/0268903) are also generally direct to various aspects for a mobile wireless communication terminals and controlling mobile terminal. However, none of Fujita and Baba teaches or suggests, alone or in combination, the particular combinations of steps or elements as recited in the independent claims 1, 10 and 17. For example, none of the cited prior arts teaches or suggests the elements of “in response to receiving, by a network appliance, a first request to access a protected network resource from an endpoint device, wherein the endpoint device is assigned a role and includes a client software module configured to communicate with the network appliance: determining, by the network appliance, which compliance information related to policies is associated with access of the protected network resource by the endpoint device having the assigned role; requesting, by the network appliance, all of the determined compliance information from the client software module; evaluating, by the network appliance, the compliance of the endpoint device based on the compliance information received from the client software module to determine a compliance state and providing access based on the compliance state; storing, by the network appliance, the received compliance information in a database associated with the network appliance; in response to receiving, by the network appliance, first updated compliance information that includes only updated ones of the compliance information required by the policies, evaluating, by the network appliance, the compliance of the endpoint device based on the updated compliance information and the compliance information stored in the database to determine an updated compliance state; providing, by the network appliance, access to the protected network resource to the endpoint device based on the updated compliance state; and after a first time period, deleting the compliance information stored in the database, wherein the compliance information includes at least one of an identity of an antivirus product, settings of the antivirus product, an identity of a firewall product, settings of the firewall product, an identity of a patch management product, settings of the patch management product, a status of an application, a presence of a file on the device, a status of one or more ports, or settings of registry keys.” Therefore, the claims are allowable over the cited prior arts.
Claims 4-7 & 10-13 are allowed because of their dependence from independent claims 1 & 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
           
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOI V LE/
Primary Examiner, Art Unit 2436